AFFIRM; Opinion Filed October 10,2012.




                                               In The
                                    Qrourt of Appeals
                         lliifth, 1!listrict of IDcxa.s at 1!lalla.s -
                                       No. 05-11-00990-CR


                           WILLIE GLENN FRANKLIN, Appellant

                                                 v.
                               THE STATE OF TEXAS, Appellee


                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F10-24956-l


                                           OPINION
                       Before Justices O'Neill, FitzGerald, and Lang-Miers
                                 Opinion By Justice Lang-Miers

       Willie Glenn Franklin pleaded not guilty to the offense of engaging in organized crime. A

jury found him guilty and the trial court assessed punishment, enhanced by prior convictions, at

sixteen years in the Institutional Division of the Texas Department of Criminal Justice. On appeal

appellant argues that the evidence is insufficient to support the conviction and the trial court erred

by admitting certain evidence. We affirm the trial court's judgment.

                                           BACKGROUND

       The State argued that appellant engaged in organized crime by paying homeless people and

others to go to banks and cash forged checks for him. To prove its allegations, the State offered the

following evidence.
       On July 20, 2010, appellant drove a van to Juanita Williams's apartment and picked up

Williams and Diann Smith, who was staying with Williams. Three other people-Austin Hetler, Ted

Howard, and Norris Mauldin-were either already in the van or appellant picked them up soon after.

Appellant then drove to a park where they waited. Another vehicle drove up and appellant got out

of the van and talked to someone from the other vehicle. Then appellant got back in the van and

drove to a Bank of America in Garland. Appellant gave He tier and Smith each a check and told them

to go in the bank and cash the checks. The checks were drawn on the account of Metroplex

Recycling Co. and Hetler and Smith were the respective payees. The teller assisting Smith wrote

Smith's identifying information and imprinted Smith's fingerprint on the check, but then refused to

cash the check. Smith took the check, went back to the van, and gave the check to appellant.

Meanwhile the teller waiting on Hetler became suspicious and attempted to verify the check. Hetler

became concerned because the teller was taking a long time and he left, leaving the check and his

identification behind. He returned to the van without the check or cash.

       Appellant then drove to United Central Bank in Garland and parked in a lot across the street.

He gave Howard and Williams each a check and told them to go in the bank and cash them. Video

surveillance at the bank showed both Howard and Williams in the bank, but Williams went to a teller

window that was not open and eventually went to the foyer and waited. At some point, she left the

bank and returned to the van. Howard attempted to cash his check, which was drawn on the· account

of Good Luck Burger. The teller became suspicious and called the owner of the company to verify

it. The owner told the teller she had not authorized the check and did not have an employee named

Howard. The teller's supervisor notified the bank's security officer, off-duty Garland police officer

Willie Hawkins, and Officer Hawkins approached Howard about the check. The bank's video

cameras showed Officer Hawkins dressed in a police uniform and talking to Howard. Howard

immediately told the officer that the check "was not a good check and that he had been dropped off

                                                -2-
by some people in the parking lot." Howard described the van that dropped him off. Officer Hawkins

saw the van through the teller window and confirmed with Howard that it was the correct van.

Officer Hawkins contacted dispatch. About that time, Howard jumped up and ran toward the door,

falling into the glass foyer door and breaking it; he got up and kept running. Officer Hawkins chased

Howard and used a taser on him outside the bank. As the officer was chasing Howard, he saw the

van leaving the parking lot and called dispatch. Officer Hawkins arrested Howard at the scene.

       Garland police officer Timothy Maas was nearby when he heard Officer Hawkins's radio call

and responded. He stopped the van and ordered the driver and front seat passenger to get out. Other

officers also responded to the call, and the entire stop was recorded on the camera in Officer Maas's

patrol car. The driver and front seat passenger were later identified as appellant and Smith

respectively. The other occupants of the van were later identified as Hetler, Williams; and Mauldin.

       The police determined that the van was not covered by insurance and called to have it towed.

Officer J .L. Galloway conducted an inventory search of the van and found five ·envelopes, two

envelopes on the floorboard behind the driver's seat and three envelopes stuffed between the driver's

seat and the center console. Each envelope had the handwritten name of one of the occupants of the

van (except appellant) on the outside and contained five checks payable to the person whose name

was on the envelope. The checks were drawn on the accounts of the following businesses: Good

Luck Burger; Metroplex Recycling Co.; Messer, Campbell & Brady, LLP; Medallion Electric; and

Andreola Terrazzo & Restoration, Inc. The check Hetlerpresented to Bank of America and the check

Howard presented to United Central Bank were not in the envelopes because those checks were left

at the banks. All the checks were dated July 19, the day before these incidents, and all were just

under $1,000.

       The police arrested all the occupants of the van. The video of the stop showed appellant

holding a cell phone and appearing to push ''buttons" before he was arrested. The police placed the

                                                -3-
cell phone with appellant's other property when he was booked in jail. The detective investigating

the crime got a search warrant for the cell phone and took the phone to the FBI for analysis. At trial

he identified three text messages retrieved from the cell phone: "three people off at the bridge before

ten" sent the evening of July 17; "Im on my way 2 the bridge" sent the morning of July 8; and

"Whats the date on the check? Skybox" received the evening of July 19.

       At trial, the State presented the testimony of employees from both banks, the owners of the

entities upon whose accounts the checks had been drawn, and the officers involved in the arrests and

investigation. It also presented testimony from accomplice Smith.

       Smith testified that she stayed at Williams's house on July 19, 2010. While she was there,

a man came by Williams's apartment and took information from Smith's driver's license. On the

morning of July 20, appellant came to Williams's apartment in a van and Smith and Williams got

in the van. Smith said she had not met appellant until that morning. Appellant drove to a park where

they waited. Smith, who was sitting in the back of the van, heard a car drive up. Appellant got out

of the van and talked to someone. Appellant got back in the van and drove to a Bank of America in

Garland. Appellant handed Smith and "a white guy" each a check and Smith and the "white guy"

went in the bank to cash the checks. Smith testified that she was the payee on the check appellant

gave her, that her identifying information was printed on the check, and that it was drawn on the

account ofMetroplex Recycling Co. When asked what she was supposed to say if anyone asked why

Metroplex Recycling Co. gave her the check she said, "I guess to make like I worked there." Smith

heard some of the people in the van say they would get $100 for cashing the checks. Smith said the

Bank of America teller had Smith put her fingerprint on the check. The teller then put the check

"through the thing, and she typed something in" and the check did not "go through." The teller told

Smith "to take it back where I got it from" because "it wasn't in the system or something." Smith

took the check, left the bank, went back to the van, and gave the check to appellant. They waited

                                                 -4-
about twenty minutes and the "white guy" came back to the van. He did not have any money, either,

·and "said he left it- he left- ran out and left his ID" because "they went to the back on him[.]"

        Smith testified that appellant then drove them to United Central Bank. Appellant gave

Williams and a different man each a check, and Williams and the man went inside the bank. Smith

said appellant parked the van across the street where he could see the bank. She said she was in the

back seat of the van, but she got hot and moved to the front passenger seat. She saw Williams come

out of the bank first and get in the van. About five or ten minutes later "that other guy came out, but

he was running [and] the police was running behind, and he had tased him .... " Smith said when

they saw that, appellant cranked up the van and started leaving the parking lot. She said the police

stopped the van and told her and appellant to get out. She was arrested and pleaded guilty in

exchange for four years' community supervisfon.

        The State showed Smith other checks that were payable to her and had her identifying

:information printed on them. She testified that she had never seen those checks before. She also said

she did not see any checks when she was sitting in the front seat, she did not put the envelopes

between the driver's seat and the console, and she did not see who put the checks there. When asked

whether appellant had "any equipment [in the van] that he was writing these checks on or making

these checks" she said no.

        Also during the guilt-innocence stage of trial, the State offered, over appellant's objections,

evidence that appellant was convicted of engaging in organized crime/forgery in Rockwall County.

The evidence of the prior conviction showed that appellant was charged with driving others to banks

to cash forged checks in Rockwall County, that appellant committed the earlier offense less than two

months before the offense on trial, and that he pleaded guilty.




                                                 -5-
                                 SUFFICIENCY OF THE EVIDENCE· ·

       In issue one, appellant argues that the evidence is insufficient to support the conviction

because there is no evidence corroborating Smith's accomplice testimony or tying him to the offense.

We disagree.

        A person commits the offense of engaging in organized crime if, with the intent to establish,

maintain, or participate in a combination or in the profits of a combination the person commits or

conspires to commit forgery. See TEX. PENAL CODE ANN.§ 71.02(a)(1) (West Supp. 2012). A

person commits forgery if he forges a writing with intent to defraud or harm another. I d. § 32.21 (b)

(West 2011). A person forges a writing ifhe possesses a writing that is altered, made, completed,

executed, or authenticated so that it purports to be the act of another who did not authorize.the act.

Id. § 32.21(a)(l).

                       Corroboration of Accomplice Witness Testimony

       Texas law requires the State to corroborate accomplice witness testimony with other, non-

accomplice evidence tending to connect the defendant to the offense. TEX. CODE CRIM. PROC. ANN.

art. 38.14 (West 2005); Smith v. State, 332 S.W.3d 425, 439 (Tex. Crim. App. 2011). The

corroboration is not sufficient if it merely shows an offense was committed; the evidence must tend

to connect the defendant to the commission of the offense. TEx. CODE CRit\11. PROC. ANN. art. 38.14;

Smith, 332 S.W.3d at 439.

       In reviewing a challenge to the sufficiency of non-accomplice evidence, we must determine

whether the direct and circumstantial non-accomplice evidence shows that rational jurors could have

found it sufficiently tended to connect the accused to the offense. Smith, 332 S.W.3d at 442. To do

this, we "consider the combined force of all of the non-accomplice evidence that tends to connect

the accused to the offense." Jd. And when there is a conflict in the views of the evidence, we must

defer to the jury's resolution of the evidence. !d. The non-accomplice evidence need not be sufficient

                                                 -6--
to establish guilt; "proof that an accused was at or near the scene of the crime at-or about the time

of its commission, when coupled with other suspicious circumstances, may tend to connect the

accused to the crime so as to furnish sufficient corroboration to support a conviction." !d. at 442-43

(quoting Richards-on v. State, 879 S.W.2d 874,880 (Tex. Crim. App. 1993)).

       Appellant argues that there were only two people "capable of corroborating [his]

involvement" in the offense-Officers Maas and Galloway. And he contends their testimony shows

only the commission of the offense. To the extent appellant argues that only witness testimony can

corroborate an accomplice's testimony, he cites no authority to support that argument. We look to

all the evidence-testimonial or otherwise-in determining whether an accomplice's testimony was

corroborated.

       Smith testified that a man came by Williams's apartment and took her identification

information to put on checks. Five of the checks found in the van had Smith's identification

information on them. Additionally, Smith's testimony about her and Hetler's attempts to cash checks

at the Bank of America was corroborated by the Bank of America teller and evidence found inside

the van. The teller identified Hetler as the person who tried to cash a check drawn on the account of

Metroplex Recycling Co. The police also found a check payable to Smith in the van drawn on the

account of Metroplex Recycling Co. It was endorsed by Smith on the back and had her fingerprint

imprinted and identification information on the front, just as Smith testified. And Smith's testimony

that Hetler returned to the van without his check and identification was corroborated by the Bank of

America employees who testified that Hetler left the bank without the check or his identification and

the bank gave those documents to the police. And Hetler was in the van when it was stopped.

       Smith's testimony about Williams's and Howard's attempts to cash checks at United Central

Bank was corroborated by the testimony of the United Central Bank teller, Officer Hawkins, Officer

M aas , video surveillance, and evidence found in the van. The bank's video surveillance showed

                                                 -7-
Howard and Williams entering the bank and approaching the teller windows. It then shows Williams · · ··

in the foyer area and Howard at the teller station. This evidence corroborates Smith's testimony that

Williams and a different man went in the United Central Bank to cash checks. Officer Hawkins

testified that he chased Howard and used his taser on him outside the bank. This corroborates

Smith's testimony that she saw the man running out of the bank and being chased and "tased" by the

police. Officer Hawkins also testified that he saw the van leaving as Howard ran toward it. This ·

testimony corroborates Smith's testimony that appellant drove off when he saw the officer chasing

Howard. When the van was stopped, appellant was driving and Smith was in the front seat, just as

Smith testified. And Williams was in the van, which corroborates Smith's testimony that Williams

returned to the van before Howard ran out of the bank.

       Additionally, the police found checks in the van showing the payees as Smith, Hetler,

Howard, Williams, and Mauldin. The owners of the businesses on whose accounts those checks were

drawn testified that the checks were forgeries.

       This non-accomplice evidence places appellant at or near the scene of the crime at or about

the time of its commission under suspicious circumstances-appellant was driving the van; Hetler,

who had attempted to pass a forged check earlier at Bank of America, was in the van; Williams, who

came in United Central Bank with Howard, was also in the van; and numerous forged checks payable

to the occupants of the van were in envelopes with the van occupants' names written on them. We

conclude that the non-accomplice testimony tends to connect appellant to the offense and that

Smith's accomplice testimony was corroborated.

                              Evidence Supporting the Conviction

       Appellant also contends that "there is absolutely zero evidence in the record in support of

Appellant's involvement outside of driving the van[.]"




                                                  -8-
        When an appellant challenges the sufficiency of the evidence to· support a conviction, we

review all the evidence in the light most favorable to the verdict to determine whether any rational

trier of fact could have found the essential elements of the offense beyond a reasonable doubt. Wise

v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012). Evidence is sufficient if "the inferences

necessary to establish guilt are reasonable based upon the cumulative force of all the evidence when

considered in the light most favorable to the verdict." ld. If the evidence is conflicting, we "'presume

that the factfinder resolved the conflicts in favor of the prosecution' and defer to that determination."

ld. (quotingJackmn v. Virginia,443 U.S. 307,326 (1979)). This standard is the same for both direct

and circumstantial evidence. ld.

        Appellant argues that "not a single employee of any of the Banks involved, and not a single·

business owner whose account was compromised could tie [him] to the creation or signing of the

checks." He also argues that the State did not present any evidence about why he would have chosen

those specific accounts or that he passed the checks.

       The penal code provides several definitions of forgery, only one of which involves actually

making or executing a writing. See TEx. PENAL CODE ANN. § 32.21 (a). The definition also includes

possessing a writing that purports to be the act of another who did not authorize the act with the

intent to utter it. See id. § 32.21(a)(l). Smith testified that appellant gave the checks to her and the

others to cash. This is some evidence that appellant possessed the forged checks.

        Appellant also contends that because Officer Hawkins described the van to dispatch as brown

in color and the police stopped a black and silver van, the evidence is insufficient to show that the

police stopped the right van. But regardless of the actual color of the van, Officer Hawkins testified

that the van the police stopped was the same van he saw in the parking lot. And appellant was

driving and Smith was in the front seat, just as Smith testified. Williams, who had entered the United

Central Bank with Howard, was also in the van.

                                                  -9-
       Additionally, appellant's cell phone contained text messages about going to ~'the bridge" and ·

dropping people off at "the bridge." The evidence showed that some of the accomplices lived at a

homeless shelter called The Bridge. Another message, received the night before the offense on trial,

asked about "the date on the check." There was also evidence that appellant pleaded guilty to

committing the same offense under very similar facts in Rockwall County less than two months

before this offense.

       Having viewed the evidence in the light most favorable to the verdict, we conclude that it is

sufficient to support the conviction. We resolve issue one against appellant.

                                    ADMISSION OF EVIDENCE

        Appellant raises two issues on appeal involving the admission of evidence. One issue

concerns the admission of the text messages and the other involves the admission of his prior

conviction in Rockwall-County.

                                       Standard of Review

        We review a trial court's decision to admit or exclude evidence for an abuse of discretion.

Tienda v. State, 358 S.W.3d 633, 638 (Tex. Crim. App. 2012). As long as the trial court's ruling is

"within the zone of reasonable disagreement," we will not disturb the ruling. !d. (quoting

Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1991) (op. on reh'g)).

                                          Text Messages

        In issue two, appellant argues that the trial court erred by admitting the text messages. He

contends that the State proved only that he possessed the cell phone from which the text messages

were retrieved and did not authenticate the text messages by showing that he was the person who

sent or received the messages.

        Electronic evidence such as text messages must be authenticated to be admissible. See TEX.

R. EVID. 90l(a); Tienda, 358 S.W.3d at 638. Evidence may be authenticated in several ways,

                                               -10-
including by direct testimony from a witness or by circumstantial evidence. See Tienda, 358 S. W .3d

at 638; Manuel v. State, 357 S.W.3d 66, 74-75 {Tex. App.-Tyler 2011, pet refd). "[C]ellular

phone text messages have all been admitted into evidence when found to be sufficiently linked to

the purported author so as to justify submission to the jury for its ultimate determination of

authenticity." Tienda, 358 S.W.3d at 639. Admissibility in each case turns on the peculiar facts of

that case. !d. at 641. The trial court "need not be persuaded that the proffered evidence is authentic.

The preliminary question for the trial court to decide is simply whether the proponent of the evidence

has supplied facts that are sufficient to support a reasonable jury determination that the evidence he

has proffered is authentic." Jd. at 638.

       In this case, the State presented evidence that appellant had a cell phone in his hand when

the police stopped the van. The cell phone was taken from appellant when he was arrested and placed

with his other property when he was booked in jaiL Detective Williams testified that he obtained a

search warrant for that phone and took the phone to the FBI for analysis. Although there was no

evidence the cell phone was "registered" to appellant, the evidence at trial showed that the cell phone

analyzed by the FBI was the same cell phone appellant had at the time of his arrest

       The senior forensic examiner for the FBI testified that he was able to retrieve contacts, call

histories, and audio and text messages from the phone. Of the sixty text messages he found on the

phone, the State offered three in evidence: two included the words "the bridge" in the messages. One

of those text messages was sent the evening of July 17 and stated "three people off at the bridge

before ten" and the other was sent the morning of July 8 and stated "Im on my way 2 the bridge."

The evidence showed that this offense was committed on July 20 and that some of the accomplices

lived at The Bridge homeless shelter. The third text message was received by the cell phone the

evening before the forgery attempts and stated, "Whats the date on the check? Skybox." Although

the forensic examiner testified that he did not know who actually sent or received the text messages,

                                                 -11-
we conclude that the circumstances of this case are sufficient to allow a jury reasonably to find that

appellant sent and received the messages: appellant possessed the phone containing the messages,

appellant was seen using the phone at the time of his arrest, two of the messages contained

information related to the accomplices occupying the van, and one of the messages asked about the

date on a check. Based on this evidence, we conclude that the trial court did not abuse its discretion

by admitting the text messages in evidence. See Tienda, 358 S.W.3d at 638, 645. We resolve issue

two against appellant.

                                   Evidence of Prior Conviction

       In issue three, appellant argues that the trial court erred by admitting evidence of his prior

conviction in Rockwall County during the guilt-innocence stage of trial over his relevance and Rule

403 objections.

        Evidence is relevant if it makes the existence of a material fact more or less probable than

without the evidence. Moses v. State, 105 s·.W.3d 622, 626 (Tex. Crim. App. 2003). Evidence of

other crimes, wrongs, or acts, however, is not admissible to prove the character of a person in order

to show the person acted in conformity with bad character. TEx. R. Evrn. 404(b); De La Paz v. State,

279 S.W.3d 336, 343 (Tex. Crim. App. 2009). But it may be admissible for other purposes, such as

to prove motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake

or accident. TEx. R. EVID. 404(b); De La Paz, 279 S.W.3d at 343. Even if evidence is relevant, it

may be excluded if its relevance is outweighed by the danger that the evidence will unfairly

prejudice, confuse, or mislead the jury, or if its admission will result in undue delay, or the evidence

is needlessly cumulative. TEX. R. EviD. 403. Rule 403 favors the admission of relevant evidence,

and the presumption is that relevant evidence is more probative than prejudicial. Montgomery, 810
S.W.2d at 389.




                                                 -12-
       The trial court determines whether evidence of other crimes bas· relevance apart from

character conformity. See TEX. R. EVID. _404(b). The court also conducts a balancing test to

determine whether the probative value of the relevant evidence is substantially outweighed by any

"countervailing considerations" in Rule 403. See Casey v. State, 215 S.W.3d 870, 879 (Tex. Crim.

App. 2007). The trial court

       must balance: (1) the inherent probative force of the proffered item of evidence along
       with (2) the proponent's need for that evidence against (3) any tendency of the
       evidence to suggest decision on an improper basis, (4) any tendency of the evidence
       to confuse or distract the jury from the main issues, (5) any tendency of the evidence
       to be given undue weight by a jury that bas not been equipped to evaluate the
       probative force of the evidence, and (6) the likelihood that presentation of the
       evidence will consume an inordinate amount of time or merely repeat evidence
       already admitted.

Gigliobianco v. State, 210 S.W.3d 637,641-42 (Tex. Crim. App. 2006). The trial court is presumed

to have weighed these factors if it overruled the Rule 403 objection. See Williams v. State, 958
S.W.2d 186, 195-96 (Tex. Crim. App. 1997).

       In this case the State offered evidence outside the jury's presence that appellant pleaded

guilty to an offense in Rockwall County that was very similar to the offense on trial-engaging in

organized crime by driving accomplices to various banks to pass forged checks. The judgment

showed that appellant committed the offense one month and sixteen days before the offense in this

case. Appellant objected that the State was offering the prior conviction for the sole purpose of

showing that appellant "is a bad person," that be bad not opened the door to the admission of

extraneous offense evidence, and that "the probative value is outweighed by the prejudicial effect[.]"

The prosecutor responded by arguing, among other things, "Well, this evidence is proper evidence

ofbis knowledge[,] ofbis intent, ofbis common plan or scheme, his absence of mistake." The trial

court overruled appellant's objections and the State presented the evidence to the jury.




                                                -13-
        On appeal appellant contends that the trial court erred· by admitting the prior conviction

during the guilt-innocence stage because he "had yet to provide any testimony, and had not by means

of cross-examination raised any implicit defense, which would allow for the usage of [his] prior

criminal history as evidence against him." Appellant cites a case from this Court, Carter v. State, 145
S.W.3d 702 (Tex. App.-Dallas 2006, pet. refd), for the proposition that when there is no

compelling need for the extraneous offense evidence, its admission is not justified. See id. at 708-09.

In his argument section, appellant states, "[t]he State's proffered rationale for the admissibility of

the testimony was to show absence of mistake. No testimony during the course of the trial alleged,

or even implied, that [he] intended to raise a mistake of fact defense." But appellant ignores the other

reasons the State proffered when offering the evidence, that is, to show appellant's intent,

knowledge, and common plan or scheme. We stated in Carter that "[ e]xtraneous offense evidence

is relevant if it logically makes elemental facts, such as intent or knowledge, more or less

probable[.]" ld. at 708. We also said that "[e]vidence of extraneous offenses may be admissible to

prove scienter, but only where intent or guilty knowledge is an essential element of the State's case

and cannot be inferred from the act itself." Id.

        Intent or guilty knowledge is an essential element of forgery and engaging in organized

crime. See TEX. PENAL CODE ANN.§§ 32.21(b) (forgery), 71.02(a)(l) (engaging in organized crime).

And intent in a forgery case cannot be inferred from the act itself. Parks v. State, 746 S.W.2d 738,

740 (Tex. Crim. App. 1987). The Texas Court of Criminal Appeals has said:

        This Court has wisely held that intent or guilty knowledge cannot be inferred from
        the mere passing of a forged instrument. Indeed, to hold otherwise would create the
        danger that the unknowing and accidental passing of a forged instrument could
        effectively become a strict liability offense. The issue of intent is of such overriding
        importance in a case of forgery that it effectively becomes the focus of the State's
        case. Establishing intent in such cases is so crucial and so difficult to do that, as a
        practical matter, evidence of extraneous offenses is nearly always admissible. While
        it is hypothetically possible that a case of forgery could be established by direct
        evidence, such as eyewitness testimony, most cases of forgery rest on circumstantial

                                                   -14--
        evidence. ln the vast majority of such cases, the probative· value-of evidence of
        extraneous offenses will inevitably outweigh its prejudicial effect.

!d. (internal citations omitted); De La Paz, 279 S.W.3d at 350 n.46 (quoting Parks, 746 S.W.2d at

740).

        The State did not have direct evidence of appellant's intent or guilty knowledge in this case.

And the offense on trial and the prior conviction were very similar: both involved forged checks,

both involved passing those forged checks at banks, and both involved appellant driving others to

those banks to utter the forged checks. The evidence showed that appellant committed the earlier

offense less than two months before the offense on trial. And it was undisputed that appellant

pleaded guilty to the earlier offense.

        Because intent to commit forgery cannot be inferred here, the prior conviction showing

strikingly similar facts made the existence of a material fact, that is, whether appellant possessed

forged checks with the intent to defraud or harm another, more probable. See Parks, 746 S.W.2d at

739-41. And the State's need for the evidence of the prior conviction was compelling because there

was no direct evidence of appellant's intent or guilty knowledge. Cf Carter, 14 5 S. W .3d at 708-09.

        Additionally, during opening statement, appellant told the jury

        Ladies and gentlemen, it's true that all those people that the prosecutor said went into
        the banks and tried to cash checks that they did go in and try to cash checks and were
        - some of them - one of them was arrested on the scene, but those are not
        (appellant]. None of those checks were recovered from (appellant]. [Appellant]
        didn't know any of these people, and they didn't know him. And so he wasn't part
        of the conspiracy. He wasn't going to benefit from any of those checks being cashed.
        And you will hear testimony from the State's witnesses that contradicts everything
        that the prosecutor is trying to tell you about [appellant] being involved.

        Appellant's opening statement established his defensive theories of lack of intent, lack of

knowledge, and mistake or accident. See Powell v. State, 63 S.W.3d 435,438-39 (Tex. Crim. App.

2001 ). He also cross-examined many of the witnesses who confirmed that appellant was not seen

in any of the banks and his name was not on any of the checks. One of the officers also confirmed

                                                 -15-
on cross-examination that when appellant was arrested be denied owning any of "that stuff' found

in the van. We conclude the prior conviction was admissible to rebut appellant's defensive theories.

See id.

          Appellant argues that even if the prior conviction was relevant, the trial court should have

sustained his Rule 403 objection. Appellant's entire Rule 403 argument on appeal states:

          This information was highly prejudicial to the Appellant and was not outweighed by
          any probative value and led the jury to fmd the Appellant guilty which deprived him
          of any potential for a fair and impartial viewing of the limited evidence of his guilt.

          We conclude that appellant bas not demonstrated the trial court acted outside the zone of

reasonable disagreement by balancing the factors in favor of admissibility. See Williams v. State, 301
S.W.3d 675, 686 n.5 (Tex. Crim. App. 2009) (concluding that appellant's one-sentence reference

to Rule 403 did not adequately brief that issue for review). We resolve issue three against appellant.

                                              CONCLUSION

          We affirm the trial court's judgment.




Do Not Publish
TEX. R. APP. P. 47
110990F.U05




                                                   -16-